IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,108-01


                          EX PARTE FRANKIE LEE COX, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR 04185-A IN THE 220TH DISTRICT COURT
                           FROM COMANCHE COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of engaging in organized criminal activity and sentenced to forty

years’ imprisonment. The Eleventh Court of Appeals affirmed his conviction. Cox v. State, No. 11-

18-00189-CR (Tex. App.—Eastland, Jun. 18, 2020) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On August 17, 2022, the trial court entered an order designating the application and ordering

trial counsel to file an affidavit. The district clerk properly forwarded this application to this Court

under Texas Rule of Appellate Procedure 73.4(b)(5). However, the application was forwarded

before the trial court made findings of fact and conclusions of law. We remand this application to
the trial court to complete its evidentiary investigation and make findings of fact and conclusions of

law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 5, 2022
Do not publish